DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-7 of the response, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1, 11, 16, 19-21, and 23 under 35 U.S.C. §103, have been fully considered and are persuasive.  The coating of Law ‘934, as stated by the applicant, provides the bearing with a higher incipient melting temperature and a higher thermal conductivity relative to copper-lead alloy bodies, not necessarily to titanium bodies.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US Patent No: 7,165,890).
Applicant’s arguments, see Page 8 of the response, filed 04/07/2021, with respect to the rejection of Claims 2-3, 12-13, and 22 under 35 U.S.C. §103, have been fully considered and are persuasive.  McCune discloses a journal support pin with an outer surface with a recess; however, McCune fails to disclose the pin comprising an outer coating having a recess, wherein a thickness of said coating is thinner at said recess than at axial ends of the body of the pin.   of Claims 2-3, 7, 12-13, and 22 under 35 U.S.C. §103 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US Patent No: 7,021,042) in view of Smith (US Patent No: 7,165,890).
Regarding Claim 1: Law discloses a journal support pin (Figures 2 & 4, No. 62) to support intermediate gears (56) for use in a gas turbine engine (Figure 1, No. 20).  The pin comprises a body (70) and an outer surface (64, 66) outside of said body and having a 
Smith teaches a spherical bearing (Figure 1, No. 1) comprising a titanium body (3) (Column 2, Lines 17-18) and an outer surface (5) outside of said titanium body (Figure 1) having a surface hardness that is harder than said body, said outer surface being provided by a coating (Column 2, Lines 16-17 & 25-26 – the coating comprises titanium nitride, which is harder than titanium; see https://en.wikipedia.org/wiki/Mohs_scale_of_mineral_hardness).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the journal support pin of Law with a titanium body and an outer surface having a surface hardness that is harder than the body, as taught by Smith, for the purpose of making the journal support pin lighter in weight (Column 1, Lines 18-21; Column 2, Lines 47-52).  Both the titanium body and the harder outer surface/coating provide significant weight savings over conventional bearing materials, and this weight savings is pertinent to the applicant’s problem of limiting the additional weight associated with gear reduction in which the journal support pin is used.
Regarding Claim 21: Law, as modified by Smith, discloses the journal support pin as set forth in Claim 1, wherein said coating is titanium nitride (Smith: Column 2, Lines 25-26).
Regarding Claim 11: Law discloses a gas turbine engine (20).  The engine comprises a fan (42) and a fan drive turbine (26), said fan drive turbine driving said fan 
Smith teaches a spherical bearing (Figure 1, No. 1) comprising a titanium body (3) (Column 2, Lines 17-18) and an outer surface (5) outside of said titanium body (Figure 1) having a surface hardness that is harder than said body, said outer surface being provides by a coating (Column 2, Lines 16-17 & 25-26 – the coating comprises titanium nitride, which is harder than titanium; see https://en.wikipedia.org/wiki/Mohs_scale_of_mineral_hardness).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the journal support pins of Law with a titanium body and an outer surface having a surface hardness that is harder than the body, as taught by Smith, for the purpose of making the journal support pin lighter in weight (Column 1, Lines 18-21; Column 2, Lines 47-52).  Both the titanium body and the harder outer surface/coating provide significant weight savings over conventional materials, and this weight savings is pertinent to the applicant’s problem of limiting the additional weight associated with gear reduction in which the journal support pin is used.
Regarding Claim 16: Law, as modified by Smith, discloses the gas turbine engine as set forth in Claim 11, wherein said coating is titanium nitride (Smith: Column 2, Lines 25-26).
Regarding Claim 19: Law, as modified by Smith, discloses the gas turbine engine as set forth in Claim 11, wherein a reduction ratio of said gear reduction is greater than about 2.3 (Law: Column 2, Lines 45-46).
Regarding Claim 20: Law, as modified by Smith, discloses the gas turbine engine as set forth in Claim 11, wherein a flexible connection (50) connects said fan drive turbine to said sun gear (Law: Figure 2; Column 2, Lines 30-32).
Allowable Subject Matter
Claims 2-3, 7, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a journal support pin comprising a coating and oil supply holes, wherein the oil supply holes extend through said coating at a recess, wherein a thickness of said coating is thinner at said recess than at axial ends of a body of the pin.  Law discloses a journal support pin comprising a coating and oil supply holes; however, Law fails to disclose the oil supply holes extending through said coating at a recess.  McCune (US Publication No: 2010/0317478) discloses a journal support pin comprising oil supply holes extending through an outer surface at a recess; however, as mentioned above, McCune fails to disclose a coating having said recess.  The prior art fails to disclose a journal support pin as claimed in Claims 2 and 12; therefore, Claims 2 and 12 (as well as Claims 3, 7, and 13, all which depend upon either Claim 2 or Claim 12) comprises allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745